IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KATHERINE A. WILT,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-357

POLK COUNTY BOARD OF
COUNTY COMMISSIONERS,
AND COMMERCIAL RISK
MANAGEMENT,

      Appellees.


_____________________________/

Opinion filed August 5, 2016.

An appeal from an order of the Judge of Compensation Claims.
Margaret Sojourner, Judge.

Date of Accident: August 4, 2014.

Joshua C. Nelson, Lakeland, and Nicolette E. Tsambis of Smith, Feddeler, Smith
P.A., Lakeland, for Appellant.

William H. Rogner, Winter Park, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.